Allowable Subject Matter
Claims 1-5, 7-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An engine system comprising:
an engine configured to output shaft power by burning fuel,
a system main portion configured to operate using the shaft power of the engine,
a fuel shutoff valve capable of shutting off a supply of fuel to the engine,
an operation controlling unit, wherein the operation controlling unit is configured to be capable of performing a fuel shutoff process to actuate the fuel shutoff valve to stop the engine in control of the operation of the system main portion, and
a power source unit configured to convert commercial power to operating power and supply the operating power to the operation controlling unit, wherein:
the power source unit comprises:
a system main portion-side power source unit configured to supply operating power for controlling operation of the system main portion; and
an engine-side power source unit configured to supply operating power for controlling operation of the engine,
the system main portion-side power source unit and the engine-side power source unit being provided in a parallel manner.”

The underlined limitation is shown in Fig. 1, Part 15 and Part 25, and further supported at least in Specification, Paragraphs 21-27.  A power source unit comprises a main power source unit and an engine-side power source unit to provide power to different control units to control different parts.

After reviewing the applicant’s argument, the examiner respectfully disagreed the argument regarding Takizawa (US2014/0236410 A1) in view of Obitsu (US2017/0253234 A1) would fail to teach the limitation “a fuel shutoff valve capable of shutting off a supply of fuel to the engine” since the examiner considered Takizawa teaches the main structure of the system, and Obitsu teaches the “fuel shutoff mechanism”, one with ordinary skill in the art would be able to consider the shutoff mechanism can be using a shutoff valve.

The examiner considered Kataoka (JP2007001360A) would fail to be applied to teach the underlined limitation.  In Kataoka, the reference teaches a power source can be separated to two power sources to connect different control units.  However, the examiner considered the reference fails to teach, explain or indicate whether the control units would control systems.  Therefore, it is unclear whether the reference teaches the power source would supply power to control the operation of engine or main portion.  Therefore, Kataoka would fail to reflect the limitations.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitation mentioned above when considering the structure of the claimed invention.  Therefore, Claim 1 is allowed.

Claims 2-5, 7-21 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747